Exhibit 10.35

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 4th day of March,
2013 (the “Effective Date”), by and between Nature’s Sunshine Products, Inc., a
Utah Corporation, having its principal place of business in Lehi, Utah (“the
Company” or “NSP”) and Sue Armstrong (“Executive”).

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.                                      Employment.

 

1.1                               Positions and Duties. Beginning on or before
March 11, 2013 (the “Date of Employment”), Executive will serve as Executive
Vice President — Operations of the Company, reporting directly to the President
and Chief Operating Officer (“COO”) of the Company.  In addition, without
additional compensation, if requested by the Company, Executive will serve in
other officer positions of the Company and its subsidiaries.  Executive shall
devote her best efforts and substantially all of her business time and services
to the Company to perform such duties as may be customarily incident to such
position of an enterprise of the size and nature of the Company and as may
reasonably be assigned from time to time by the COO of the Company or the
Company, as the case may be.  Executive will render her services hereunder to
the Company, shall use her best efforts, judgment and energy in the performance
of the duties assigned to her, shall abide by the Company’s Code of Conduct and
any other applicable Company policies, and shall comply with any and all
applicable laws, including but not limited to insider trading/reporting
requirements and the policies and procedures as may be set forth in the employee
handbook, manuals and other materials provided by the Company.

 

1.2                               Place of Performance. Executive shall perform
her services hereunder at the Company’s offices in Spanish Fork, Utah, or in
such location designated by the Company; provided, however, that Executive will
be required to travel from time to time as reasonably required for business
purposes.

 

2.                                      Compensation and Benefits.

 

2.1                               Base Salary. Executive shall receive an annual
salary of $265,000 paid in accordance with the Company’s payroll practices, as
in effect from time to time.  Base salary shall be subject to review on at least
an annual basis by the COO. Executive understands that no further compensation
will be given for her name being used as an officer or shareholder of any
corporation, subsidiary or branch.

 

2.2                               Discretionary Bonus.  Executive shall also be
eligible to participate in the executive bonus program (as modified from time to
time) or any successor program (the “EBP”).  The EBP, as currently constituted,
provides for additional compensation commensurate with Executive’s
responsibilities based upon company and individual performance measures, with a
target of 50% of Executive’s base salary and a maximum bonus potential payout of
175% of

 

--------------------------------------------------------------------------------


 

target.  Payment of any bonus under the EBP is in NSP’s sole discretion and such
payments will be made in accordance with Internal Revenue Code Section 409A and
the terms of the EBP.

 

2.3                               Employee Benefits.  Executive will be eligible
to participate in retirement/savings, health insurance, term life insurance,
long term disability insurance and other employee benefit plans, policies or
arrangements maintained by the Company for its employees generally and, at the
discretion of the Board, in incentive plans, stock option plans and change in
control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements. 
The benefits in which Executive shall be eligible to participate as of the
Effective Date are set forth in Exhibit B hereto.

 

2.4                               Stock Options.  On the Date of Employment, the
Company shall grant to Executive an option (the “Option”) to purchase 32,000
shares of NSP common stock under the Company’s 2012 Stock Incentive Plan (the
“Plan”).  The Option will have an exercise price per share equal to the closing
price of NSP common stock on the grant date.  The Option will become exercisable
in three (3) equal annual installments upon Executive’s completion of each year
of employment over the three (3) year period measured from the Date of
Employment.  The remaining terms of the Option shall be as set forth in the Plan
and such Stock Option Agreement.  The Company may from time to time grant to
Executive additional options to purchase shares of NSP common stock pursuant to
the price, terms and conditions set forth in the then applicable Stock Option
Plan, as amended from time to time, or as otherwise set forth in a Stock Option
Agreement.

 

3.                                      Indemnification; D&O Insurance.  The
Company will indemnify, defend and hold Executive harmless from and against any
and all claims, liabilities, obligations, losses, costs, damages or expenses
(including reasonable attorneys’ fees and costs of defense) arising out of any
claim or legal proceeding levied or brought against Executive, relating in any
way to services performed by Executive for the Company, or Executive’s status as
an officer, employee or representative of the Company.  This indemnification
provision is intended to be broadly interpreted and to provide for
indemnification to the full extent permitted by law.  The Company will maintain
directors’ and officers’ liability insurance in amounts and on terms reasonable
and customary for similarly situated companies.

 

4.                                      Expenses.

 

4.1                               Reimbursement of Business Expenses.  In
accordance with the Company’s normal policies for expense reimbursement, the
Company shall reimburse Executive for all reasonable travel, entertainment and
other expenses incurred or paid by Executive in connection with, or related to,
the performance of Executive’s duties, responsibilities or services under this
Agreement, upon presentation of documentation, including expense statements,
vouchers and/or such other supporting information as the Company may request.

 

4.2                               Conditions to Reimbursement.  Executive must
submit proper documentation for each relocation and reimbursable expense
eligible for reimbursement under this Section 4 within sixty (60) days after the
later of (i) Executive’s incurrence of such expense or (ii) Executive’s receipt
of the invoice for such expense.  If such expense qualifies hereunder for
reimbursement, then the Company will reimburse Executive for that expense within
ten (10)

 

2

--------------------------------------------------------------------------------


 

business days thereafter.  Each reimbursement must be made no later than the end
of the calendar year following the calendar year in which the expense was
incurred. The amount of reimbursements in any calendar year shall not affect the
expenses eligible for reimbursement in the same or any other calendar year. 
Executive’s right to reimbursement may not be liquidated or exchanged for any
other benefit.

 

5.                                      Termination.  Upon cessation of her
employment with the Company, Executive will be entitled only to such
compensation and benefits as described in this Section 5.

 

5.1.                            Termination without Cause.  The Company may
terminate Executive’s employment at any time without Cause (as defined below). 
If Executive’s employment by the Company is terminated by the Company without
Cause, Executive will be entitled to:

 

5.1.1.                  payment of all accrued and unpaid base salary through
the date of such termination;

 

5.1.2.                  provided the Release under Section 5.2 has been executed
and become effective and enforceable in accordance with its terms following
expiration of the applicable revocation period and Executive complies with the
Restrictive Covenants (as set forth in Section 6), monthly severance payments
equal to one-twelfth of Executive’s base salary as of the date of such
termination for a period equal to twelve (12) months (the “Severance Period”). 
The first such payment will be made on the sixtieth (60th) day following
Executive’s “separation from service” (as such term is defined under Internal
Revenue Code Section 409A (“Code Section 409A”) and the Treasury Regulations
thereunder and the remaining payments will be made in accordance with the
Company’s normal payroll schedule for salaried employees; and

 

5.1.3.                  provided the Release under Section 5.2 has been executed
and become effective and enforceable in accordance with its terms following
expiration of the applicable revocation period and Executive complies with the
Restrictive Covenants (as set forth in Section 6), the Company will reimburse
Executive for the cost she incurs for continuation of Executive’s health
insurance coverage under COBRA (and for his or her family members if Executive
provided for their coverage during his or her employment) during the Severance
Period and in accord with the NSP plan applicable to NSP employees currently in
effect.  Executive shall, within thirty (30) days after each monthly COBRA
payment during the Severance Period for which she is entitled to reimbursement
in accordance with the foregoing, submit appropriate evidence of such payment to
the Company, and the Company shall reimburse Executive, within ten business days
following receipt of such submission.  During the period such health care
coverage remains in effect hereunder, the following provisions shall govern the
arrangement:  (i) the amount of the COBRA costs eligible for reimbursement in
any one (1) calendar year of coverage will not affect the amount of such costs
eligible for reimbursement in any other calendar year for which such
reimbursement is to be provided hereunder; (ii) no COBRA costs will be
reimbursed after the close of the calendar year following the calendar year in
which those costs were incurred; and (iii) Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit.  In the event the Company’s reimbursement of the reimbursable portion
of any COBRA payment hereunder results in Executive’s recognition of taxable
income (whether for federal, state or local income tax purposes), the Company
will report such taxable income as taxable W-2 wages and collect the

 

3

--------------------------------------------------------------------------------


 

applicable withholding taxes, and Executive will be responsible for the payment
of any additional income tax liability resulting from such coverage.

 

5.2.                            Release and Restrictive Covenants. 
Notwithstanding any provision of this Agreement, the payments and benefits
described in this Section 5 are conditioned on Executive’s execution and
delivery to the Company of a release substantially identical to that attached
hereto as Exhibit A in a manner consistent with the requirements of the Older
Workers Benefit Protection Act, if applicable, and any applicable state law (the
“Release”).  In addition, the continuation of the payments and benefits
described above is conditioned on Executive’s compliance with the Restrictive
Covenants set forth in Section 6 of this Agreement.  A breach of these
Restrictive Covenants by the Executive shall constitute a breach of this
Agreement, which shall relieve the Company of any further obligation under this
Agreement.

 

5.3.                            Termination for Cause.  The Company may
terminate Executive’s employment immediately for Cause.  If Executive’s
employment with the Company is terminated by the Company for Cause then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such termination.  To
terminate Executive’s employment for Cause, the CEO, in consultation with the
Board, must determine in good faith that Cause has occurred.

 

“Cause” means:

 

a)                                     conviction of, or the entry of a plea of
guilty or no contest to, a felony or any crime that may materially adversely
affect the business, standing or reputation of the Company;

 

b)                                     dishonesty, fraud, embezzlement or other
misappropriation of funds;

 

c)                                      material breach of this Agreement; or

 

d)                                     willful refusal to perform the lawful and
reasonable directives of the CEO or the Board.

 

5.4                               Resignation by Executive.  Executive may
resign her employment by giving the Company four weeks’ notice of said
resignation; NSP may elect to pay Employee’s base salary in lieu of notice.  If
Executive resigns, then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid base salary through the date of such
termination.

 

5.5                               Termination upon Death or Incapacity of
Executive.  Executive’s employment with the Company shall terminate upon the
death or incapacity of Executive.  In the event of termination of Executive’s
employment by reason of Executive’s death or incapacity, the provisions
governing termination without Cause, above, shall apply.  “Incapacity” shall
mean that the Executive is unable to perform the functions consistent with the
position in the Company to which she was appointed pursuant to this Agreement by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last

 

4

--------------------------------------------------------------------------------


 

for a continuous period of not less than 12 months, or that the Executive has
been determined to be totally disabled by the Social Security Administration.

 

5.6.                            Foreign Entities.  Without regard to the
circumstances of Executive’s termination from employment, Executive hereby also
covenants that upon termination, if she/he is listed as an officer, director,
partner, secretary or shareholder on any corporation, subsidiary or branch on
behalf of Nature’s Sunshine Products, Inc. or any related entity, he/she will
sign over any and all rights to stock (except Company stock and stock rights
that Executive holds personally) and/or resign as an officer or director prior
to departure from the Company as required by the law applicable to the entity or
by that entity’s procedural requirements.

 

6.                                      Restrictive Covenants.  In recognition
of the compensation and other benefits provided to Executive pursuant to this
Agreement, Executive agrees to be bound by the provisions of this Section (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of Executive’s employment is initiated
by the Company or Executive, and without regard to the reason for that
termination or cessation.

 

6.1.                            Covenant Not To Compete.  Executive covenants
that, during her employment by the Company and for a period of twelve (12)
months following immediately thereafter, (the “Restricted Period”), Executive
will not do any of the following, directly or indirectly:

 

6.1.1.                  engage, be employed by, participate in, plan for or
organize any Competing Business of the Company or any subsidiary or joint
venture of the Company; “Competing Business” means any business enterprise that
distributes through a multilevel marketing program or that engages in any
activity that competes anywhere in the world with any activity in which the
Company is then engaged, including sales or distribution of herbs, vitamins or
nutritional supplements or any product, which the Company sells or distributes
at the time of Executive’s termination;

 

6.1.2.                  become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business. Notwithstanding the foregoing, Executive may hold up to 2% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

6.1.3.                  influence or attempt to influence any employee, sales
leader, manager, coordinator, consultant, supplier, licensor, licensee,
contractor, agent, strategic partner, distributor, customer or other person to
terminate his or her employment with the Company or modify any written or oral
agreement, relationship, arrangement or course of dealing the Company; or

 

6.1.4.                  solicit for employment or employ or retain (or arrange
to have any other person or entity employ or retain) any person who has been
employed or retained by any member of the Company within the preceding twelve
(12) months. For this purpose, advertisements for employment placed in
newspapers of general circulation will not be considered solicitation.

 

5

--------------------------------------------------------------------------------


 

6.1.5.                  Extension of Restrictive Covenants.  The Company may
elect to extend the twelve (12) month post-termination non-compete and
non-solicitation period by up to twelve (12) additional months by delivering
written notice of such extension to Executive at least thirty (30) days prior to
the end of that twelve (12) month period and by making monthly payments to
Executive for the number of months equal to the length of the extension
specified by the Company in its notice to the Executive.  The amount of each
such additional monthly payment will be equal to one-twelfth of the base salary
in effect at the time of Executive’s termination of employment.

 

6.2.                            Confidentiality.  Executive recognizes and
acknowledges that the Proprietary Information (as defined below) is a valuable,
special and unique asset of the business of the Company.  As a result, both
during the Term and thereafter, Executive will not, without the prior written
consent of the Company, for any reason divulge to any third-party or use for
his/her own benefit, or for any purpose other than the exclusive benefit of the
Company, any Proprietary Information.  Notwithstanding the foregoing, if
Executive is compelled to disclose Proprietary Information by court order or
other legal process, to the extent permitted by applicable law, she shall
promptly so notify the Company so that it may seek a protective order or other
assurance that confidential treatment of such Proprietary Information shall be
afforded, and Executive shall reasonably cooperate with the Company in
connection therewith.  If Executive is so obligated by court order or other
legal process to disclose Proprietary Information, Executive will disclose only
the minimum amount of such Proprietary Information as is necessary for Executive
to comply with such court order or other legal process.

 

6.3.                            Property of the Company.

 

6.3.1.                  Proprietary Information.  All right, title and interest
in and to Proprietary Information will be and remain the sole and exclusive
property of the Company.  Executive will not remove from the Company’s offices
or premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company unless
necessary or appropriate in the performance of her duties to the Company.  If
Executive removes such materials or property in the performance of her duties,
she will return such materials or property promptly after the removal has served
its purpose.  Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to perform her duties on behalf of the Company.  Upon termination of
Executive’s employment with the Company, she will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in her possession.

 

6.3.1.1.  “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems

 

6

--------------------------------------------------------------------------------


 

and techniques, inputs, and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distributor network information, the identities of actual and
prospective distributors and distribution methods, (f) marketing data, methods,
plans and efforts, (g) the identities of actual and prospective suppliers,
(h) the terms of contracts and agreements with, the needs and requirements of
and the Company’s course of dealing with, actual or prospective suppliers,
(i) personnel information, (j) customer and vendor credit information, and
(k) information received from third parties subject to obligations of
nondisclosure or non-use.  Failure by the Company to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information.

 

6.3.2.                  Intellectual Property.  Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Executive retains any
interest in the Intellectual Property, Executive hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that Executive
may now or in the future have in the Intellectual Property under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  Executive further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company to perfect, maintain or otherwise
protect its rights in the Intellectual Property, at no cost to Executive.  If
the Company is unable after reasonable efforts to secure Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Executive’s incapacity or any other reason whatsoever, Executive
hereby designates and appoints the Company or its designee as Executive’s agent
and attorney-in-fact to act on her behalf solely for the purpose of executing
and filing documents and doing all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property. Executive acknowledges and agrees that such appointment
is coupled with an interest and is therefore irrevocable.

 

6.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, methodologies, technical data, designs, drawings and
specifications), (I) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights or (h) all
copies and tangible embodiments thereof (in whatever form or medium) which,

 

7

--------------------------------------------------------------------------------


 

in the case of any or all of the foregoing, have been or are developed or
created in whole or in part by Executive at any time and at any place while
Executive is employed by the Company and have been or are created for the
purpose of performing Executive’s duties on behalf of the Company.

 

6.4.                            Acknowledgements.  Executive acknowledges that
the Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ Executive
unless Executive agrees to be bound by the Restrictive Covenants set forth in
this Section 6.

 

6.5.                            Remedies and Enforcement Upon Breach.

 

6.5.1.                  Intention.  It is the intention of the parties that the
foregoing restrictive covenant be enforced as written, and, in any other event,
enforced to the greatest extent (but to no greater extent) in time, territory
and degree of participation as permitted by applicable law. Accordingly, in the
event that any court to which a dispute over these restrictions may be referred
shall find any of these restrictions overly broad or unreasonable in any way,
that court must enforce the restrictions to the greatest extent deemed
reasonable.

 

6.5.2.                  Specific Enforcement.  Executive acknowledges that any
breach by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy.  In the event of any such breach or threatened
breach by Executive of any of the Restrictive Covenants, the Company shall be
entitled to injunctive or other similar equitable relief in any court, without
any requirement that a bond or other security be posted, and this Agreement
shall not in any way limit remedies of law or in equity otherwise available to
the Company.

 

6.5.3.                  Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

6.5.4.                  Disclosure of Restrictive Covenants.  Executive agrees
to disclose the existence and terms of the Restrictive Covenants to any employer
that Executive may work for during the Restricted Period.

 

6.5.5.                  Extension of Restricted Period.  If the Executive
breaches Section 6.1 in any respect, the restrictions contained in that section
will be extended for a period equal to the period that the Executive was in
breach.

 

7.                                      Miscellaneous.

 

7.1.                            Other Agreements.  Executive represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which Executive is a party that would prevent or
make unlawful her execution of this Agreement, that would be

 

8

--------------------------------------------------------------------------------


 

inconsistent or in conflict with this Agreement or Executive’s obligations
hereunder, or that would otherwise prevent, limit or impair the performance of
Executive’s duties under this Agreement.

 

7.2.                            Successors and Assigns.  This Agreement shall be
binding upon any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company shall require any such successor to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, or, in the event the Company remains in
existence, the Company shall continue to employ Executive under the terms
hereof.   As used in this Agreement, the “Company” shall mean the Company and
any successor to its business and/or assets, which assumes or is obligated to
perform this Agreement by contract, operation of law or otherwise.  This
Agreement shall inure to the benefit of and be enforceable by Executive and her
personal or legal representatives, executors, estate, trustee, administrators,
successors, heirs, distributees, devisees and legatees.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.  If
Executive dies and any amounts become payable under this Agreement, the Company
will pay those amounts to her estate.

 

7.3.                            Governing Law and Enforcement; Disputes.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Utah, without regard to the principles of conflicts of laws.  Any legal
proceeding arising out of or relating to this Agreement will be instituted in a
state or federal court in the State of Utah, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

 

7.4.                            Waivers.  The waiver by either party of any
right hereunder or of any breach by the other party will not be deemed a waiver
of any other right hereunder or of any other breach by the other party.  No
waiver will be deemed to have occurred unless set forth in writing. No waiver
will constitute a continuing waiver unless specifically stated, and any waiver
will operate only as to the specific term or condition waived.

 

7.5.                            Severability.  Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  However, if any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Agreement will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.

 

7.6.                            Survival. Section 6 of this Agreement will
survive termination of this Agreement and/or the cessation of Executive’s
employment by the Company.

 

7.7.                            Notices.  Any notice or communication required
or permitted under this Agreement shall be made in writing and shall be
sufficient if personally delivered or sent by registered or certified mail and
addressed, if to Employee, to Employee’s address set forth in NSP’s records, or
if to NSP, to its principal office, to the attention of the CEO.  Such notice
shall

 

9

--------------------------------------------------------------------------------


 

be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

7.8.                            Entire Agreement: Amendments.  This Agreement,
the attached exhibits, the Plan, and the Award Agreement contain the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof; and merge and supersede all prior and contemporaneous discussions,
agreements and understandings of every nature relating to Executive’s employment
or engagement with, or compensation by, the Company and any of its affiliates or
subsidiaries or any of their predecessors, including, without limitation, the
Existing Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

7.9.                            Withholding.  All payments to Executive will be
subject to tax withholding in accordance with applicable law.

 

7.10.                     Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

7.11.                     Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

7.12.                     Third Party Beneficiaries.  Subject to Section 7.2,
this Agreement will be binding on, inure to the benefit of and be enforceable by
the parties and their respective heirs, personal representatives, successors and
assigns.  This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than Executive and the Company and
Executive’s and the Company’s permitted successors and assigns, although this
Agreement will inure to the benefit of the Company.

 

8.                                      Section 409A.

 

8.1.                            Section 409A Compliance.  The parties intend
that this Agreement comply with the requirements of Code Section 409A.  To the
extent there is any ambiguity as to whether any provision of the Agreement would
otherwise contravene one or more requirements or limitations of Code
Section 409A, such provision shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder.  To the extent any
continuing compensation, bonus, severance, reimbursements or in-kind benefits
due or payable to Executive under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such compensation, bonus,
severance, reimbursements or in-kind benefits shall constitute and be treated as
a series of separate payments under Treasury Regulations
Section 1.409A-2(b)(2)(iii) with each such payment made under this Agreement
being so designated as a “separate payment” within the meaning of Section 409A
of the Code.  In no event shall Executive have the right to designate, directly
or indirectly, the calendar year of any payment subject to Code Section 409A.

 

10

--------------------------------------------------------------------------------


 

8.2.                            Delayed Commencement Date.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a “specified
employee” as defined in Section 409A of the Code, Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” with the meaning of Section 409A of the Code (taking into
account all applicable exemption or exceptions), and whose payment or provision
is triggered by Executive’s termination of employment with the Company (whether
such payments or benefits are provided to Executive under this Agreement or
under any plan or program or arrangement of the Company), including as a result
of Executive’s Incapacity (other than Executive being “disabled” within the
meaning of Section 409A of the Code), until the earlier of (i) the date which is
the first business day following the six month anniversary of Executive’s
“separation from service” as defined in Section 409A of the Code for any reason
other than death, or (ii) Executive’s date of death, and such payments or
benefits that, if not for the six month delay described herein, would be due and
payable prior to such date shall be made or provided to Executive on such date. 
The Company shall make the determination as to whether Executive is a “specified
employee” in good faith in accordance with its general procedures adopted in
accordance with Section 409A of the Code and, at the time of Executive’s
“separation from service” will notify Executive of whether or not Executive is a
“specified employee.”

 

8.3                               Savings Clause.  Notwithstanding the other
provisions of this Agreement, with respect to any right to a payment or benefit
hereunder (or any portion thereof) that does not otherwise provided for a
“deferral of compensation” as defined in Section 409A of the Code, it is the
intent of the parties that such payment or benefit will not so provide. 
Furthermore, if either party notifies the other in writing that, based upon the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulation or Treasury guidance promulgated under Section 409A
of the Code or causes any amount to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and their legal counsel (and shall use their reasonable best efforts
to reform the provisions hereof to (a) maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A of the Code or increasing the costs to the
Company of providing the applicable benefit or payment and (b) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Section 409A of the Code upon Executive or the Company.

 

8.4                               280G.  Anything in this Agreement to the
contrary notwithstanding, in the event that it shall be determined that any
payment, distribution, or other action by the Company to or for Executive’s
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of the Agreement or otherwise (a “Parachute Payment”), would result in an
“excess parachute payment” within the meaning of Section 280G(b)(i) of the Code,
and the value determined in accordance with Section 280G(d)(4) of the Code of
the Parachute Payments, net of all taxes imposed on Executive (the “Net
After-Tax Amount”) that Executive would receive would be increased if the
Parachute Payments were reduced, then the Parachute Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest.  For purposes of determining the Net After-Tax Amount,
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Parachute Payment is to be made, and (ii) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Parachute Payment is to be made, net of the maximum reduction in federal
income taxes which

 

11

--------------------------------------------------------------------------------


 

could be obtained from deduction of such state and local taxes.  Subject to the
provisions of this Section 9.4, all determinations required to be made under
this Section 9.4, including the Net After-Tax Amount, the Reduction Amount and
the Parachute Payments that are to be reduced pursuant to this Section 9.4 and
the assumptions to be utilized in arriving at such determinations, shall be made
by independent public accounting firm selected by Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Parachute Payment, or such earlier time as is
requested by Executive.  The Accounting Firm’s decision as to which Parachute
Payments are to be reduced shall be made (a) only from Parachute Payments that
the Accounting Firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code; (b) only from Parachute Payments that
are required to be made in cash; (c) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A of the Code, until those payments have been reduced to zero; and
(d) in reverse chronological order, to the extent that any Parachute Payments
subject to reduction are made over time (e.g., in installments).  In no event,
however, shall any Parachute Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A of the Code or other
applicable law.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

[This space left blank intentionally; signature page follows]

 

12

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

By:

/s/ Stephen M. Bunker

 

 

 

 

Title:

CFO

 

 

 

 

 

SUE ARMSTRONG

 

 

 

/s/ Sue Armstrong

 

Executive

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the            day of
                  ,                      by and between Sue Armstrong (the
“Executive”) and Nature Sunshine Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 5 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                      Consideration. Executive acknowledges
that: (i) the payments, rights and benefits set forth in Section 5 of the
Agreement constitute full settlement of all his/her rights under the Agreement,
and (ii) except as otherwise provided specifically in this Release, the Company
does not and will not have any other liability or obligation to Executive under
the Agreement. Executive further acknowledges that, in the absence of her
execution of this Release, the benefits and payments specified in the Agreement
(other than those specified) would not otherwise be due to him/her.

 

2.                                      Release and Covenant Not to Sue.

 

2.1.                            Executive and the Company each hereby fully and
forever releases and discharges the other, and all of their respective
predecessors and successors, assigns, stockholders, subsidiaries, parents,
affiliates, officers, directors, trustees, employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and
Executive and each such respective person or entity is each referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
including those arising out of Executive’s employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

 

2.2.                            Executive and the Company expressly represent
that they have not filed a lawsuit or initiated any other administrative
proceeding against a Released Person and that neither has assigned any claim
against a Released Person. Executive and the Company each

 

14

--------------------------------------------------------------------------------


 

further promise not to initiate a lawsuit or to bring any other claim against
the other or any Released Person arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment. 
This Release will not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.  This Release shall not
affect Executive’s rights under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.                                      Restrictive Covenants.  Executive
acknowledges that the restrictive covenants contained in Section 6 of the
Agreement will survive the termination of her employment. Executive affirms that
those restrictive covenants are reasonable and necessary to protect the
legitimate interests of the Company, that she received adequate consideration in
exchange for agreeing to those restrictions and that she will abide by those
restrictions.

 

4.                                      Non-Disparagement.  Neither Executive
nor the Company will disparage the other or any of their respective Released
Persons or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of the other or their
respective Released Persons.

 

5.                                      Cooperation.  Executive further agrees
that, subject to reimbursement of her reasonable expenses, she will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which Executive was
in anyway involved during her employment with the Company. Executive shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

6.                                      Rescission Right.  Executive expressly
acknowledges and recites that (a) she has read and understands the terms of this
Release in its entirety, (b) she has entered into this Release knowingly and
voluntarily, without any duress or coercion; (c) she has been advised orally and
is hereby advised in writing to consult with an attorney with respect to this
Release before signing it; (d) she was provided twenty-one (21) calendar days
after receipt of the Release to consider its terms before signing it; (e) should
she nevertheless elect to execute this Agreement sooner than 21 days after she
has received it, she specifically and voluntarily waives the right to claim or
allege that she has not been allowed by the Company or by any circumstances
beyond her control to consider this Agreement for a full 21 days; and (f) she is
provided seven (7) calendar days from the date of signing to terminate and
revoke this Release, in which case this Release shall be unenforceable, null and
void. Executive may revoke this Release during those seven (7) days by providing
written notice of revocation to the Company at the address specified in
Section 7.7 of the Agreement.

 

7.                                      Challenge.  If Executive violates or
challenges the enforceability of any provisions of the Restrictive Covenants or
this Release, no further payments, rights or benefits under Section 5 of the
Agreement will be due to Executive (except where such provision would be
prohibited by applicable law, rule or regulation).

 

15

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

8.1.                            No Admission of Liability.  This Release is not
to be construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to Executive
or by Executive to the Company.  Each of the Company and Executive specifically
denies any such violations.

 

8.2.                            No Reinstatement.  Executive agrees that she
will not without the consent of the Company apply for reinstatement with the
Company or seek in any way to be reinstated, re-employed or hired by the Company
in the future,

 

8.3.                            Successors and Assigns.  This Release shall
inure to the benefit of and be binding upon the Company and Executive and their
respective successors, permitted assigns, executors, administrators and heirs.
Executive shall not may make any assignment of this Release or any interest
herein, by operation of law or otherwise. The Company may assign this Release to
any successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

8.4.                            Severability.  Whenever possible, each provision
of this Release will be interpreted in such manner as to be effective and valid
under applicable law. However, if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

 

8.5.                            Entire Agreement: Amendments.  Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.

 

8.6.                            Governing Law.  This Release shall be governed
by, and enforced in accordance with, the laws of the State of Utah, without
regard to the application of the principles of conflicts of laws.

 

8.7.                            Counterparts and Facsimiles.  This Release may
be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

SUE ARMSTRONG

 

 

 

 

 

Executive

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Eligible Benefits

 

·                  Paid Time Off (PTO) at 3 days upon start and accrues to 25
days during the first year

 

·                  Ten paid holidays each year

 

·                  Medical/dental plan coverage for Executive, Executive’s
spouse and dependent children

 

·                  Life insurance at two times annual salary

 

·                  Wellness Benefits

 

·                  Eye care plan

 

·                  Employee Assistance Program

 

·                  Sixty percent match on contributions to the 401(k) retirement
plan up to five percent of Executive’s income (automatic enrollment upon first
day of employment)

 

·                  Opportunity to participate in NSP’s Supplemental Elective
Deferral Plan

 

·                  $750 spending account on company products

 

·                  Tuition reimbursement (maximum $3,000 per year)

 

·                  Short-term and long-term disability programs

 

·                  Relocation reimbursement subject to the Company’s Relocation
Reimbursement Policy, with the following exceptions:

 

·                  NSP will provide reimbursement of realtor fees associated
with the sale of your home at 6 percent of the selling price of the home, up to
a maximum allowable expense of $39,000. To assist with some of the negative tax
impact associated with home purchase/sale reimbursements, NSP will provide an
additional tax gross-up on the taxable expenses of buying and selling your home.

 

·                  The six month move timeframe limitation is waived.

 

·                  A $40,000 signing bonus, subject to applicable tax and other
deductions, $20,000 of which will be paid within 30 days of the Date of
Employment and the remaining $20,000 will be paid following 90 days of
continuous employment.

 

18

--------------------------------------------------------------------------------